Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not provide adequate structure to perform the claimed function of applying an electric shock to the object that is in contact with the vehicle body. For instance, one of ordinary skill would understand that a voltage potential between the electric shock application unit and an object must exist in order to apply electric shock and/or an amount of electric shock. In this case, the specification does not make clear that the electric shock application unit would even apply the electric shock through the vehicle body because the vehicle body would need to be reliably electrically isolated in order effectuate electric shock and/or an amount of electric shock. For instance, one would understand that the work vehicle operating close to the ground would pose specific design challenges for applying electric shock and/or an amount of electric shock when the object is in contact with the vehicle body as claimed. That is, embodiments of the work vehicle are intended to operate in grassy areas (lawn mowing). Thus, one would question how the inventor envisioned applying electric shock and/or an amount of electric shock when the vehicle body is grounded, e.g. by contact with grass. In other words, the specification merely suggests that electric shock is triggered by the object contacting the vehicle body, however, there is not sufficient disclosure showing how the inventor envisions causing electric shock and/or an amount of electric shock in the context of the claimed invention. At least for the above reasons, one of ordinary skill would not think to use a generic electric shock generator. Consequently, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 7, the claim limitation “an electric shock application unit configured to apply an electric shock to the object” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the electric shock. Rather, the disclosure merely states that a strength of the electric shock may be set by the user without any corresponding structure as to how a strength of electric shock may be effected (see instant specification at [86] which states “In such a case, the electric shock application unit 56 applies an electric shock to the object that is touching the vehicle body. It is preferable that the electric shock is set to a strength according to which the object realizes that it has touched the vehicle body, but the user can change the strength as necessary. Specifically, it is preferable that the strength is set such that even if the voltage value is high (e.g., 10,000 volts), the current value of the current that flows to the object is small, as with static electricity.)”. As would be recognized by those of ordinary skill in the art, there are many different ways to effect an electric shock to the object that is in contact with the vehicle body. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand what mechanical structures perform(s) the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Allowable Subject Matter
Claims 6-8, 10 are allowed.

Response to Arguments
Applicant's arguments filed 3/23/2022 have been fully considered but they are not persuasive.
 Applicant argues, beginning on page 6, that the “electric shock application unit” may be a generic electric shock generator and that the written description requirement is satisfied at least because paragraph [86] of the present application describes the functionality of the electric shock application unit so that the structure would be apparent to one of ordinary skill.	However, the examiner respectfully disagrees.	 To the contrary, one of ordinary skill would understand that a voltage potential between the electric shock application unit and an object must exist in order to apply electric shock and/or an amount of electric shock. In this case, the specification does not make clear that the electric shock application unit would apply the electric shock using the vehicle body because the vehicle body would need to be reliably electrically isolated in order effectuate electric shock and/or an amount of electric shock. For instance, one would understand that the work vehicle operating close to the ground would pose specific design challenges for applying electric shock and/or an amount of electric shock when the object is in contact with the vehicle body. That is, embodiments of the work vehicle are intended to operate in grassy areas (lawn mowing). Thus, one would question how the inventor envisioned applying electric shock and/or an amount of electric shock when the vehicle body is grounded, e.g. by contact with grass. In other words, the specification merely suggests that electric shock is triggered by the object contacting the vehicle body, however, there is not sufficient disclosure showing how the inventor envisions causing electric shock and/or an amount of electric shock in the context of the claimed invention. At least for the above reasons, one of ordinary skill would not think to use a generic electric shock generator. Consequently, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT F EVANS whose telephone number is (571)270-5326. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.F.E/Examiner, Art Unit 3663                                                                                                                                                                                                        


/ADAM D TISSOT/Primary Examiner, Art Unit 3663